DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a production method of a mold, classified in at least B29C33/38,424, B29C59/02 and C25D1/10.
II. Claims 12-15, drawn to a manufacturing method of a patterned sheet using the mold, classified in at least B29C39/026 and A61M2037/0053.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as a process for forming a mold and process of using the mold. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product. For instance, the process of using the mold can be practiced with a 3D printed silicone mold or a electroformed nickel mold. In addition, invention I requires the mold to be made of a silicone resin whereas Invention II does not. Additionally, the product as claimed can be used in a materially different process of using that product. For instant, the mold of Invention I can be used as a master in a replicating imprinting/electroforming method.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different/separate classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02);
the prior art applicable to one invention would not likely be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Shen Bin Wu on 03/02/22 a provisional election was made without traverse to prosecute the invention of Group II, claims 12-15. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because: 1) it is not to a single paragraph, 2) it exceeds 150 words in length, 3) it repeats information given in the title, 4) uses phrases which can be implied such “provided are”, and it is not is a concise statement of the technical disclosure of the patent. A correction is required. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a step of producing a mold having a recessed pattern in a recessed step portion by the production method of a mold having a recessed pattern in a recessed step portion according to claim 1” which is indefinite. The method of claim 1 comprises multiple steps and 
Claim(s) 13-15 is/are rejected as being dependent from claim 12 and therefor including all the limitation thereof.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nishimaki (WO 2019225288A1 – of record with English machine translation – attached).
Regarding claims 12-15, Nishimaki discloses a manufacturing method of a pattern sheet (abstract) comprising:
a step of producing a mold having a recessed pattern in a recessed step portion (recessed step part) by the production method of a mold having a recessed pattern in a recessed step portion according to claim 1 (Abstract, claim 11, and Fig. 16-17), wherein the production method of the mold comprises: 
a plate precursor preparation step (original plate preparation step) of preparing a plate precursor (10) having a pedestal (table 11) on which a protruding pattern formed by a plurality of protruding portions is disposed (abstract, claim 1, pg. 7, and Fig. 2);
a resin plate preparation step of preparing a thermoplastic resin plate (20) in which a recessed step portion (concave step portion) having a bottom surface and a wall surface is formed on a flat surface thereof, the recessed step portion having a volume equal to or less than a total volume of the protruding pattern and the pedestal (abstract, claim 1, pg. 7-8, and Fig. 1); and
a resin plate precursor production step (resin original plate production step) of producing a thermoplastic resin plate precursor (26), the resin plate precursor production step including a positioning step of positioning the protruding pattern of the plate precursor and a center position of the recessed step portion by moving the plate precursor and the thermoplastic resin plate relative to each other, and a recessed pattern forming step of forming a recessed pattern having an inverted shape of the protruding pattern on the thermoplastic resin plate by pressing the protruding pattern of the heated plate precursor and the pedestal against the bottom surface of the 
a step of supplying a liquid material to the recessed step portion (203) of the mold (200) to fill the recessed pattern (concave pattern 205) of the mold with the liquid material (claim 11, pg. 13, and Fig. 19);
a step of solidifying the liquid material to form a pattern sheet having a protruding pattern (claim 11, pg. 14, and Fig. 20); and
a releasing step of releasing the pattern sheet from the mold (claim 11, pg. 14, and Fig. 20).
wherein the pattern sheet is a microneedle array (claim 12, pg. 6, and Fig. 21-22), 
wherein the liquid material is a polymer solution (claim 13 and pg. 13),
wherein the polymer solution contains a water-soluble material (claim 14 and pg. 13).
The applied reference has a common inventor and a common assignee with the instant application. Based upon the publication date of the reference and no evidence explaining Nishimaki’s involvement, it constitutes prior art under 35 U.S.C. 102(a)(1). Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ori (US 20200114547).
Regarding claims 12-15, Ori discloses a manufacturing method of a pattern sheet (P0002 and claim 10) comprising:

a plate precursor preparation step (original plate preparation step) of preparing a plate precursor (10) having a pedestal (12) on which a protruding pattern formed by a plurality of protruding portions (14) is disposed (P0100 and Fig. 26);
a resin plate preparation step of preparing a thermoplastic resin plate (200) in which a recessed step portion (recessed portion 202) having a bottom surface and a wall surface is formed on a flat surface thereof, the recessed step portion having a volume equal to or less than a total volume of the protruding pattern and the pedestal (P0100 and Fig. 26); and
a resin plate precursor production step of producing a thermoplastic resin plate precursor (resin precursor 200 shown in Fig. 27), the resin plate precursor production step including a positioning step of positioning the protruding pattern of the plate precursor and a center position of the recessed step portion by moving the plate precursor and the thermoplastic resin plate relative to each other, and a recessed pattern forming step of forming a recessed pattern having an inverted shape of the protruding pattern on the thermoplastic resin plate by pressing the protruding pattern of the heated plate precursor and the pedestal against the bottom surface of the recessed step portion, thereafter cooling the plate precursor, and separating the plate precursor from the thermoplastic resin plate (P0100 and Figs. 26-27);
a step of supplying a liquid material (300) to the recessed step portion of the mold (220) to fill the recessed pattern (222) of the mold with the liquid material (P0108 and Fig. 30);
a step of solidifying the liquid material to form a pattern sheet (P0109) having a protruding pattern (P0109 and Fig. 31); and
a releasing step of releasing the pattern sheet from the mold (P0110 and Fig. 32).
wherein the pattern sheet is a microneedle array (P0109), 

wherein the polymer solution contains a water-soluble material (P0113).
The applied reference has a common inventor and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (JP 2014004077A with English machine translation – attached).
Regarding claims 12-15, Kato discloses a manufacturing method of a pattern sheet (abstract; wherein the needle-like body is a pattern sheet: Figs. 1-2) comprising:
a step of producing a mold (preparation of intaglio plate shown in annotated Fig. 3a below) having a recessed pattern (annotated recessed pattern as RP) in a recessed step portion (annotated recessed step portion as RSP) by the production method of a mold having a recessed pattern in a recessed step portion according to claim 1 (due to the 112b issues above and a product-by-process interpretation requiring only the structure of the mold, the recitation does not add additional structure to the preparation of the mold; furthermore, it also noted that Kato further discloses that the production method of the intaglio plate includes an original plate preparation step and production of the intaglio plate from the original plate via transfer molding or other know shape transfer method: pg. 6 and Fig. 3a), 

    PNG
    media_image1.png
    297
    470
    media_image1.png
    Greyscale

a step of supplying a liquid material (12) to the recessed step portion (RSP) of the mold to fill the recessed pattern (RP) of the mold with the liquid material (claim 1, pg. 6, and Fig. 3b);
a step of solidifying the liquid material to form a pattern sheet having a protruding pattern (claim 1, pg. 6, and Fig. 3c); and
a releasing step of releasing the pattern sheet from the mold (claim 1, pg. 7, and Fig. 3d).
wherein the pattern sheet is a microneedle array (produced needle-like body/sheet 1 is a microneedle array suitable for transdermal administration: pg. 6 and Figs. 1-2), 
wherein the liquid material is a polymer solution (12 is a polymer solution: claim 1 and pg. 6),
wherein the polymer solution contains a water-soluble material (the polymer solution includes a chitosan/disaccharide/protein: claims 1-2 and pg. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibino (WO 2017056894 – of record with US 20180215078 – of record being used as its English equivalent) in view of Okano (US 20170361082) and/or Ogawa (US 20120078189).
Regarding claims 12-15, Hibino discloses a manufacturing method of a pattern sheet (P0002) comprising:
a step of producing a mold (22) having a recessed pattern (20A) … by a production method (P0161, Fig. 18A, and claim 17; wherein the production method is discussed in detail in claims 15-16; due to the 112b issues above and the interpretation in which the steps of claim produced the mold, Hibino suggests this limitation as applied below), wherein the production method of the mold comprises: 
a plate precursor preparation step (a preparation process of preparing a plate precursor) of preparing a plate precursor (10) having a pedestal (10C) on which a protruding pattern (10A) formed by a plurality of protruding portions (12) is disposed (P0026, 0084, 0087-0088, Fig. 1A, Fig. 9, and claim 15);

    PNG
    media_image2.png
    289
    559
    media_image2.png
    Greyscale

a resin plate preparation step (preparation process of preparing a thermoplastic resin sheet) of preparing a thermoplastic resin plate (20) in which a recessed step portion (depression 24) having a bottom surface (24B) and a wall surface (24B) is formed on a flat surface (Y) thereof (P0091, 0140-0142 and Fig. 9-10), the recessed step portion having a volume equal to or less than a total volume of the protruding pattern and the pedestal (See Fig. 11A); and

    PNG
    media_image3.png
    239
    489
    media_image3.png
    Greyscale

a resin plate precursor production step of producing a thermoplastic resin plate precursor (mold 22), the resin plate precursor production step including a positioning step of positioning the protruding pattern of the plate precursor and a center position of the recessed step portion by moving the plate precursor and the thermoplastic resin plate relative to each other (P0144 and Fig. 11A), and a recessed pattern forming step of forming a recessed pattern (20A) having an inverted shape of the protruding pattern on the thermoplastic resin plate by pressing the 
a step of supplying a liquid material (200) to ... the mold (22) to fill the recessed pattern (20A) of the mold with the liquid material (P0161, 0166, and Fig. 18B);
a step of solidifying the liquid material to form a pattern sheet (220) having a protruding pattern (220A) (P0171-0173, 0179, and Figs. 18C); and
a releasing step of releasing the pattern sheet from the mold (P0176, 0178, and Fig. 18E).
Hibino furthers discloses/suggests that size/volume of the depression in the thermoplastic resin plate determines formation of steps in the thermoplastic resin plate and/or mold, but Hibino prefers to suppress formation of steps in the thermoplastic resin plate and/or mold (P0147-0149). Thus, Hibino fails to discloses that the mold produced has the recessed pattern in a recessed step portion.
	In the same field of endeavor, methods of producing transdermal absorption sheets, Okano discloses to produce a mold (73) for molding the transdermal absorption sheet such that the mold has a recessed pattern (15) in a recessed step portion (16) for the benefit(s) of fixing the polymer solution within the recessed step portion and enhancing shaping/stability of method (P0126, 0198, and Figs. 29A-B). 

    PNG
    media_image4.png
    288
    285
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    247
    256
    media_image5.png
    Greyscale

In the same field of endeavor, methods of producing transdermal absorption sheets, Ogawa discloses to produce a mold (50) for molding the transdermal absorption sheet such that the mold has a recessed pattern (not labeled) in a recessed step portion (51) for the benefit(s) of preventing spreading of a polymer solution to areas where the needle portions are not formed, preventing waste of the polymer solution, and enhancing shaping (P0080-0081 and Fig. 7A-B). 
 
    PNG
    media_image6.png
    130
    260
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    154
    275
    media_image7.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Hibino in view of Okano and/or Ogawa by allowing formation of recessed step portion in the manufacturing method of the mold such that the mold has the recessed pattern in a recessed portion for the benefit(s) of fixing the liquid material within the recessed step portion, preventing waste of the liquid material by preventing spreading of liquid material to areas where the micro-needle portions are not formed, and/or enhancing shaping/stability of method as suggested by Okano and/or Ogawa. See MPEP §§ 2143 I D, 2143 I G, and/or 2144 II.
Regarding claim 13, Hibino further discloses wherein the pattern sheet (220) is a microneedle array (P0004 and Fig. 19). Abstracts of Okano and/or Ogawa further obviate the subject matter of this claim.
Regarding claim 14, Hibino further discloses wherein the liquid material is a polymer solution (200 is a polymer solution: P0162). Okano further obviates the subject matter of this claim (abstract).
Regarding claim 15, Hibino further discloses wherein the polymer solution contains a water-soluble material (200 contains glucose/water-soluble drug, and/or water-soluble resin such as polylactic acid: P0162-0163). Okano further obviates the subject matter of this claim (P0141).
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Ogawa (US 20180250851) discloses a manufacturing method of a pattern sheet including the steps of providing a plate precursor, forming at least one first mold from the plate precursor, forming at least one electroform from the at least one first mold, and forming at least one second mold from the least one electroform, using the at least one second mold to for the pattern sheet (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743